DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
This office action is in response to applicants’ remarks and amendments to the claims dated May 16, 2022. Claims 1-11 and 13-18 are pending.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 5 requires that the coating is made of an optically absorptive material, where patent claim 1 (as amended), requires “an optically absorptive coating”.  In order of the coating of claim 1 be optically absorptive” it must necessarily comprise an optically absorptive material” (i.e. a coating which is optically absorptive also satisfies the requirements of claim 5).
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolan (US Patent 4,023,005).
Regarding applicants’ claims 1, 5 and 15, Bolin discloses laser welding of highly reflective metals where a low reflectivity metal is used to promote absorption of the laser energy, for example welding of copper members utilizing a cladding of nickel (col. 1 lines 25-45 and col. 2 lines 11-51).  
Bolin disclose that the cladding is interposed between the highly reflective surfaces and the laser (col. 2 lines 28-39), but do not appear to explicitly disclose the cladding to have an area substantially equal to the welding area.  Determination of a workable area to be covered by the cladding is within the ordinary level of skill discoverable though routine experimentation.  Given that the cladding is provided to promote absorption of the laser energy and is interposed between the highly reflective surface and the laser, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to clad an area the size of the area to be welded thereby ensuring sufficient coverage to promote welding while conserving time and materials relating to covering areas where the cladding is not utilized.
Bolin discloses a cladding having a thickness of at least 0.005 inches, but does not appear to explicitly disclose the coating to have a uniform thickness, however one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide a cladding in a uniform manner in order to provide the surface with a uniform effect on the welding operation (e.g. absorption of energy and alloying of the cladding material) in order to form a uniform and predictable connection.  
With regards to the independent molding of the first and second components, Bolin discloses the welding of separate first and second components.  The term ‘molded’ is a product-by-process limitation but is understood broadly to mean ‘formed’.  The components of Bolin are separate pieces and therefore have been independently formed and subsequently connected by welding.
With regards to the cladded component having a reflectivity to laser of no more than 85%, one of ordinary skill in the art would expect substantially identical materials to have substantially identical properties.  Both applicants and Bolin disclose the use of nickel on a copper component in order to provide increased absorption of laser energy (present specification paragraphs 0031 and 0034; Bolin col. 2 lines 28-39).  Given that both applicants and Bolin disclose the use of nickel on copper, the components would be expected to have substantially identical reflectivity, and the reflectivity of Bolin would be expected to be no more than 85% as claimed.
Applicants’ claims 2-4 are directed to the processes by which the coating layer is applied and are therefore product-by-process limitations which are evaluated to determine the resulting structural requirements they place on the claimed assembly. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Further the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  See MPEP 2113.
	Whether applied by ink-jet, printing, coating, or another coating process the result is a coating layer on the surface of a component.  Both Bolin and the claimed processes result in a layer of nickel on the surface of a component, and therefore the prior art structure is found to satisfy the requirements imposed by the claimed processes.
Regarding applicants’ claim 6 and 7, Bolin disclose metal members formed of copper (col. 2 lines 31-39).  
Regarding applicants claim 8, the welded members of Bolin have a configuration which is capable of connecting electrically conductive materials inside a battery as they are formed form electrically conductive materials.
Regarding applicants’ claim 9, Bolin do not appear to expressly limit the configuration of the metal members, however the requirement core of a flat cable is broad where the claim does not particularly limit the relative proportions of the cable.  Give that Bolin discloses members formed of electrically conductive material, Bolen includes materials having the structure of a core of a flat cable.
Regarding applicants claims 10 and 11, Bolin disclose the use of laser welding but do not appear to explicitly disclose the configuration of the weld, however the discovery of a suitable configuration for the weld is within the ordinary level of skill in the art and routine experimentation.  One of ordinary skill in the art would have found it obvious to configure the weld based on the shape of the articles being connected and further would have found it obvious to try different weld configurations to determine those configurations which effectively secure the components to one another (e.g. a single spot, multiple spots, a continuous weld, etc…). Applicants’ specification has been reviewed with respect to the weld configuration and no evidence was found such that one of ordinary skill in the art would have concluded that the claimed configurations result in connections which exhibits unexpected results. 
Regarding applicants’ claim 13, as discussed above with respect to claim 1 substantially identical materials are expected to have substantially identical properties.  Given that both Bolin and applicants disclose the use of copper, the components would be expected to exhibit a substantially identical reflectance, and therefore the reflectance of the copper member of Bolin would be expected to have a reflectance of no more than 83% as claimed.
Regarding applicants’ claim 14, ‘ink’ is a broad term and is a product by process requirement.  Whether the coating is derived from a composition considered an ink, or by other means the resulting coating is a coating having a reflectance lower than that of the surface of the component on which it is deposited.  In the present case the resulting structure is satisfied by Bolin having a nickel cladding layer on a copper member.
Regarding applicants claims 16 and 17, the continuity of the coating prior to welding does not necessarily require a particular degree of uniformity after having been welded.  Given that the claims are directed to a connection (i.e. after welding) the configuration of a Ni cladding is sufficient to meet the presently claimed requirement.
Regarding applicants claim 18, Bolin disclose laser welding.  One of ordinary skill in the art would expect substantially identical materials treated in a substantially identical manner to have substantially identical structures. Given that both applicants and Bolin disclose the connection of copper materials having nickel layers having been welded by layers, the resulting structures would be expected to be substantially identical, including resulting in a discontinuous coating as claimed.
Further the examiner takes official notice that spot welding is a well-established welding technique for the connection of components by welding.  One of ordinary skill in art would have found it obvious to connect components using readily available and established techniques in the art such as spot welding.  Where spot welding is used, the coating is present at the weld locations (claim 1) and therefore would be discontinuous.

Response to Arguments
	Applicants amendments to the claims and supporting arguments filed May 16, 2022 have overcome the rejections over Jang et al. Following further search and consideration new grounds of rejection have been deemed appropriate and have been presented above.  This action is FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784